DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 16 February 2021. As directed by the amendment claims 32 and 41 have been amended, and claims 1-31 have been cancelled. Thus, claims 32-51 are presently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10,173,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Wigmore on 23 February 2021.

41. (Currently Amended) A device for delivering a therapeutic dose of radiation to diseased ocular tissue, the device comprising: 
a holder; and 
a solid light-transmissive wand made of a light transmissive material, the wand configured to direct light from a proximal end of the wand through its length and out of a series of at least four illumination ports disposed around the holder, the illumination ports being positioned in a distributed manner radially surrounding the holder; each of the illumination ports includes a convex surface geometry that protrudes outward from a surface of the wand and configured to channel light, each illumination port minimizing light diffusion through the ocular tissue while maximizing an intensity of light being emitted by coupled light transmittance that occurs when each illumination port contacts the ocular tissue.

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the independent claims, a device for holding a radioactive source material in a treatment position for an eye comprising a solid wand made of light-transmissive material and including a series of at least four illumination ports positioned in a geometrically distributed manner radially surrounding a geometry of the holder, the illumination ports including a convex surface geometry that protrudes outward from a surface of the wand for providing a contact point with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791